Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-12, filed 1/6/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Nakazawa U.S. PGPUB No. 2019/0066971 discloses a particle beam irradiation apparatus, comprising: an irradiation unit 111 configured to radiate a particle beam within a predetermined irradiation region 124; a first detection unit 130 configured to detect first particles (secondary electrons) generated from a sample 111, which is arranged so as to be located in the predetermined irradiation region, as a result of irradiation of the sample with the particle beam (as illustrated in figure 1); a second detection unit 131 configured to detect second particles (backscattered electrons) generated from the sample 111 as a result of the irradiation of the sample with the particle beam (as illustrated in figure 1); an image forming unit 118 configured to form an observation image based on a first signal obtained by the detection of the first particles, which is performed by the first detection unit, and to form an observation image based on a second signal obtained by the detection of the second particles, which is performed by the second detection unit (“This image acquisition device 118 is configured to convert output signals of the secondary electron detector 130 and the backscattered electron detector 131 into an image” [0025]); and a control unit 150 configured to acquire the observation image formed by the image forming unit as a first observation image, calculate a brightness of a first region in the acquired first observation image (“obtains a brightness of a pixel at the determined shift position (Xi+Sxi, Yi+Syi)” [0039]), and perform a brightness adjustment of the first detection unit based on a first target brightness as a first brightness adjustment when the brightness of the first region is different from the first target brightness (“The computer 150 corrects a brightness of the pixel at the position (Xi, Yi) in the N-th image IN based on the amount of image drift (Sxi, Syi) determined in the step 5” [0039]), and to acquire the 71observation image formed by the image forming unit as a second observation image, calculate a brightness of a second region in the acquired second observation image (“obtains a brightness of a pixel at the determined shift position (Xi+Sxi, Yi+Syi)” [0039]), and perform a brightness adjustment of the second detection unit based on a second target brightness as a second brightness adjustment when the brightness of the second region is different from the second target brightness (“The computer 150 corrects a brightness of the pixel at the position (Xi, Yi) in the N-th image IN based on the amount of image drift (Sxi, Syi) determined in the step 5” [0039]). However, Nakazawa does not disclose that the control unit is configured to conduct a drift correction using an observation image including the second region which is formed by a second image forming unit after the second brightness adjustment, and wherein the control unit is configured to acquire an observation image including the first region after conducting the drift correction, by the image forming unit after the first brightness adjustment.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a particle beam irradiation apparatus, comprising: Page 2 of 12Application. No. 17/027,341PATENTasaa control unit configured to acquire an observation image including a first region of a first observation image formed from first particles detected by a first detection unit and stored in a stored area of a storage unit, after conducting a drift correction using an observation image including a second region which is formed by a second image forming unit after a second brightness adjustment when the brightness of the second region is different from a second target brightness, by an image forming unit after a first brightness adjustment when the brightness of the first region is different from a first target brightness.

Regarding dependent claims 2-7; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON L MCCORMACK/Examiner, Art Unit 2881